DETAILED ACTION
1.	This office action is in response to the communication filed on 03/27/2020.
2.	Claims 1-19 are pending.
 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
5.	During a telephone conversation with attorney Jerry Joseph on 01/31/2022, a provisional election was made without traverse to prosecute claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
6.	Claim(s) 7 is/are objected to because of the following informalities:  

Appropriate correction(s) is/are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “central processing unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) “central processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitation(s) use 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mitter et al. (US 9465368 B1).
Regarding claims 1 and 10:
Mitter discloses a method of authenticating a user, the method comprising: 
receiving a first data corresponding to a first physiological state of a user while using a first device (see col. 2, lines 54-57, for receiving and storing/registering, in a storage space, a first plurality of inputs (i.e., first data) corresponding to an authenticated user while the user interacts with a device, e.g., a touch-enabled device (i.e., first device); see col. 3, lines 4-5 and 17-18 where the first plurality of inputs ; 
comparing a second data corresponding to a second physiological state of the user obtained by the first device while being used by the user with the first data (see col. 2, lines 54-55 and 59-60 for comparing, by a CPU, a second/current plurality of inputs (i.e., second data), which are inputted by a user interacting with the touch-enabled device, with the first plurality of inputs; see col. 3, lines 6-7 and 16-17 where the second plurality of inputs include biometric input data comprising a user's physiological state (i.e., second physiological state)); and 
continuously monitoring the user to determine whether the second data is similar to the first data (see col. 6, lines 38-39 and col. 9, lines 43-45, where a user’s current biometric input data is continuously monitored and compared with the registered first plurality of inputs; see col. 3, lines 19-20, where the user is authorized when the second plurality of inputs is similar to the first plurality of inputs), 
wherein a normal condition exists when the second data is similar to the first data and an irregular condition exists when the second data is different than the first data (see col. 6, lines 64-66, where the similarity between the first and second inputs is represented as a match; see col. 8, lines 59-62, and col. 9, lines 9-13, where a match allows a user to access the device, and wherein a non-match indicates an unauthorized user attempting to access the device).

Regarding claim 2:
Mitter discloses:    
wherein the first and second data includes at least one of body temperature data, pressure data, time data, capacitance data, geographic CPS data, and contact area data (see col. 3, lines 4-5 and 13-16).

Regarding claim 3:
Mitter discloses:
wherein the first device includes a means to receive sensory input data (see fig. 1 and col. 5, lines 39-45, for a haptic-based biometric sensory inputs).

Regarding claim 4:
Mitter discloses:
wherein the second data corresponds to a manner in which the user uses the first device (see col. 2, lines 34-35, 54-55 and 60).

Regarding claim 5:
Mitter discloses:
wherein the user can access the first device if authorized (see col. 2, lines 61-65).

Regarding claim 6:
Mitter discloses:
wherein the user may access a second device if authorized, if the second device inherits the authentication from the first device (see col. 2, lines 37-39).

Regarding claim 7:
Mitter discloses:
wherein the first device includes a touch screen device, a tablet, a smart phone device, a computer, and a network (see col. 5, lines 1-3).

Regarding claim 8:
Mitter discloses:
wherein the first data includes device usage information or sensory input data (see col. 3, lines 4-5).

Regarding claim 9:
Mitter discloses:
wherein the second data includes a password, a phrase, or normal device usage mannerisms (see col. 2, lines 48-49, 54-55 and 60).

Regarding claim 11:
Mitter discloses:
wherein the plurality of inputs further include data received from non-biometric sensors and wherein the CPU authorizes the user depending on a comparison of the first plurality of inputs with the second plurality of inputs (see col. 2, line 66 – col. 3, line 3).

Regarding claim 12:
Mitter discloses:
wherein the CPU continuously monitors at least one of body temperature data, pressure data, time data, capacitance data, geographic GPS data, and device position data to determine whether to allow access to the touch-enabled device (see col. 2, lines 61-65; see col. 3, lines 4-5 and 13-16; ).

Regarding claim 13:
Mitter discloses:
wherein the first and second plurality of inputs include biometric input data and sensory input data (see col. 3, lines 4-5).

Regarding claim 14:
Mitter discloses:
wherein the first and second plurality of inputs include biometric input data inputted by the authenticated user during interaction with the touch- enabled device (see col. 2, lines 54-63; see col. 3, lines 4-5).

Regarding claim 15:
Mitter discloses:
wherein the first and second plurality of inputs comprise simultaneous, sequential or combinations of simultaneous and sequential measurements from the haptic-based biometric sensory inputs or the sensory input data (see col. 3, lines 9-12).

Regarding claim 16:
Mitter discloses:
wherein the biometric input data comprises body temperature data, pressure data, time data, capacitance data, rhythm/cadence data of finger press, accelerometer data, geographic GPS data, device position data, and contact area data (see col. 3, lines 13-16).

Regarding claim 17:
Mitter discloses:
wherein the biometric input data comprises a user's physiological state (see col. 3, lines 17-18).

Regarding claim 18:
Mitter discloses:
wherein the CPU authorizes the user if the second plurality of inputs is similar to the first plurality of inputs and authorizes the user access to the touch- enabled device according to a degree of similarity between the first and second plurality of inputs (see col. 3, lines 19-23).

Conclusion
:
Deutschmann et al. (US 20200320181 A1), Adjusting Biometric Detection Thresholds Based On Recorded Behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437